Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
This communication is in response to the amended application filed on 03/04/2021.
An Examiner’s Amendment to the record appears below. Authorization for the Examiner’s Amendment was given by Applicant’s Representative, Jacob Rohwer (Reg. No. 61,229), on 04/09/2021; see attached interview summary.
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1.	(Currently Amended) A head-mounted display device comprising:
an image capture device;
an interface configured to establish a network connection;
at least one processing unit; and
memory storing instructions that, when executed by the at least one processing unit, cause the head-mounted display device to perform operations comprising:
detecting, by the image capture device, a fiducial marker displayed via an electronic paper display connected to an Internet of Things (IoT) device located in an environment that contains a plurality of IoT devices, wherein the electronic paper display is configured to dynamically change the fiducial marker and wherein the IoT device is configured to move within the environment;

using the temporary identifier for the IoT device to identify the IoT device amongst the plurality of IoT devices and to establish the network connection with the IoT device via the interface; 
obtaining, via the network connection, a property of the IoT device; 
determining, based on a known shape and a known size of a target point configured within the fiducial marker, an orientation and a position of the IoT device in the environment; and
using the orientation and the position of the IoT device in the environment relative to the head-mounted display device to project data on to the IoT device 

2.	(Canceled) 

3.	(Previously Presented) The head-mounted display device of claim 1, wherein the property of the IoT device is indicative of a current task being performed by the IoT device.

4.	(Original) The head-mounted display device of claim 1, wherein the property of the IoT device is indicative of an operating status of the IoT device.
 


6.	(Currently Amended) The head-mounted display device of claim 1, wherein the IoT device comprises a robot

7.	(Previously Presented) The head-mounted display device of claim 1, wherein the fiducial marker comprises a Quick Response (QR) code that is configured to be displayed via the electronic paper display when the IoT device is turned off.

8-20.	(Canceled)  

21.	(Currently Amended) A  method comprising:
detecting, by an image capture device of a head-mounted display device, a fiducial marker displayed via an electronic paper display connected to an Internet of Things (IoT) device located in an environment that contains a plurality of IoT devices at different locations, wherein the electronic paper display is configured to dynamically change the fiducial marker and wherein the IoT device is configured to move within the environment;
extracting a temporary identifier for the IoT device from the fiducial marker;
using the temporary identifier for the IoT device to identify the IoT device amongst the plurality of IoT devices and to establish the network connection with the IoT device via the interface; 

determining, based on a known shape and a known size of a target point configured within the fiducial marker, an orientation and a position of the IoT device in the environment; and
using the orientation and the position of the IoT device in the environment to project data on to the IoT device based at least in part on the property of the IoT device. 

22.	(Previously Presented) The method of claim 21, wherein the property of the IoT device is indicative of a current task being performed by the IoT device.

23.	(Previously Presented) The method of claim 21, wherein the property of the IoT device is indicative of an operating status of the IoT device.
 
24.	(Previously Presented) The method of claim 21, wherein the temporary identifier comprises one of a cloud IoT identifier, an Internet Protocol (IP) address, or a Bluetooth address.

25.	(Currently Amended) The method of claim 21, wherein the IoT device comprises a robot

26.	(Previously Presented) The method of claim 21, wherein the fiducial marker comprises a Quick Response (QR) code that is configured to be displayed via the electronic paper display when the IoT device is turned off.

dynamically determining, by a processing unit, a temporary identifier for an Internet of Things (IoT) device located in an environment that contains a plurality of IoT devices at different locations, wherein the IoT device is configured to move within the environment;
encoding the temporary identifier for the IoT device in a fiducial marker;
displaying the fiducial marker via an electronic paper display connected to the IoT device, wherein the electronic paper display is configured to dynamically change the fiducial marker;
using the temporary identifier for the IoT device to establish a network connection with a head-mounted display device; and 
providing, via the network connection, a property of the IoT device to the head-mounted display device thereby enabling the head-mounted display device to project data on to the IoT device based on an orientation and a position of the IoT device in the environment determined from a known shape and a known size of a target point configured within the fiducial marker.

28.	(Previously Presented) The method of claim 27, wherein the property of the IoT device is indicative of a current task being performed by the IoT device.

29.	(Previously Presented) The method of claim 27, wherein the property of the IoT device is indicative of an operating status of the IoT device.
 


31.	(Currently Amended) The method of claim 27, wherein the IoT device comprises a robot

32.	(Previously Presented) The method of claim 27, wherein the fiducial marker comprises a Quick Response (QR) code.

33.	(Previously Presented) The method of claim 27, wherein the fiducial marker is displayed via the electronic paper display when the IoT device is turned off.
Reasons for Allowance
After a thorough search and in view of the Examiner’s Amendment claims 1, 3-7 and 21-33 are allowed. 
The following is the Examiner’s Statement of Reasons for Allowance:
The prior art of record Shrubsole (Pub. No. US 2010/0203883 A1) teaches “the further head wearable device is identified based on a remotely detectable visual property at an operational distance, i.e. a distance at which the wearers are active in the operating environment operationally performing work or other actions, e.g. a visual marker large enough to be analyzed and decoded from the environmental image, and the system advantageously infers that the head wearable device as identified is worn by a further wearer that the first wearer wants to select for communication.” Shrubsole ¶ [0031]. 
Peri ¶ [0043]/
The prior art of record does not teach, suggest or render obvious all the limitations of the independent claims. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P. TOLCHINSKY whose telephone number is (571) 270-0599. The examiner can normally be reached on Monday-Friday (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO


Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
04/18/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        4/21/2021